Citation Nr: 1609931	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to an increased evaluation for residual scars due to gunshot wound (GSW), left thigh, in excess of 20 percent disabling.

3.  Entitlement to individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1979 to February 1983. 

This issue comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating action of the New Orleans, Louisiana, Department of Veterans Affairs Regional Office (RO).  In May 2007, the RO denied service connection for a psychiatric disability and for service connection for depression.  The Veteran filed a notice of disagreement in March 2008.  In September 2008, the RO in St. Louis, Missouri, in part denied an increased rating claim for residuals of gunshot wound including the left thigh and service connection for posttraumatic stress disorder (PTSD).  The RO also confirmed and continued the previous denial for service connection for a psychiatric disability.  The Veteran filed a notice of disagreement in October 2008.

In September 2010, the Veteran testified before the undersigned at Board Videoconference hearing. A copy of the transcript has been associated with the file. 

The Board denied this claim for service connection for a psychiatric disability along with several other claims in April 2011; the Board also remanded the issue of a compensable rating for the residual scars of a gunshot wound to the left thigh, having separated the issue from the muscle injury aspects of the gunshot wound which was separately adjudicated and was not appealed further by the Veteran.  The Veteran appealed the denial of service connection for the psychiatric disability to the Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted a November 2011 joint motion for remand which remanded the claim for service connection for a psychiatric disability.  In June 2012 the Board remanded the claim for service connection for a psychiatric disability to the RO for development in order to comply with the joint motion for remand.

In a January 2015 rating the RO awarded a separate evaluation for residual scars due to gunshot wound, left thigh, with an evaluation of 20 percent effective the date of claim on December 20, 2004, in conjunction with the April 2011 remand.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The RO denied a claim for TDIU in a July 2015 rating decision and also denied TDIU in a supplemental statement of the case (SSOC) issued the same month, finding it to be in appellate status as part of the increased rating issue on appeal for scars of the left thigh.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally the Board notes that in the same July 2015 rating that denied TDIU, the RO also denied increased ratings in excess of 10 percent disabling each for the following disorders: residual scars left hand; residuals of gunshot wound left hand (muscle group IX); neurological residuals from the gunshot wound of the left upper extremity with numbness of the left little finger; and residuals of gunshot wound, left thigh, anterior aspect to include mild traumatic myositis, left hip..  The Veteran filed a notice of disagreement using a VAF 21-0958 in July 2015.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  The Veteran chose a Decision Review Officer review and these matters are being processed.  They are not ripe for appellate review and will not be considered by the Board at this time.   

The issues of entitlement to service connection for a psychiatric disorder and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

Throughout the rating period, scars of the Veteran's left lower extremity have been manifested by three tender and painful linear scars on the left thigh; the scars are superficial, are linear, have an area less than 72 square inches, are not unstable and do not result in disabling effects. 


CONCLUSION OF LAW

A rating in excess of 20 percent for three painful surgical scars of the left lower extremity is denied. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b)(1).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2005 letter, sent prior to the September 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate an increased rating claim, of his and VA's respective responsibilities in obtaining such evidence and information, and of the process by which disability ratings and effective dates are assigned.  

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  Social Security records have been confirmed to be unavailable.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  Additionally, he was afforded VA examinations in April 2011 and June 2015  to address the severity of his scars, the reports of which are responsive to the rating criteria and therefore adequate for rating purposes.   

During the September 2010 BVA hearing, the undersigned Veterans Law Judge identified the issues on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim..  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

Thus, the Board finds that VA has fully satisfied the duty to assist, and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Rating Criteria for Scars

The Veteran is noted to have filed a claim for increased rating for residuals of the gunshot wound (GSW) of the left thigh, which includes the scar, on December 20, 2004.  After the appeal of the GSW residuals of the left thigh was remanded by the Board June 2012 to afford a separate rating for the residuals scars, a January 2015 rating granted service connection for residual scars due to gunshot wound, left thigh, with an evaluation of 20 percent assigned effective the date of claim on December 20, 2004.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008. See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008). The Veteran's claim for an increased rating was filed in February 2012; accordingly, the revised rating criteria for scars are applicable.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case. 

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. 
38 C.F.R. § 4.118 , Diagnostic Code 7801 (2015).

Diagnostic Code 7802 provides that a 10 percent rating is assignable for burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118 , Diagnostic Code 7801 (2015).

According to Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

The revised version of Diagnostic Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804. Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.

A March 2004 VA examination of the muscle injury did not include a specific scars examination, but did note on examination general findings of a1.5 by 1.0 centimeter entry on exit wound on the left anterior hip and upper thigh with the entry wound being 2 centimeters to the exit wound.  

In May 2008 the Veteran underwent a muscle injuries VA examination with examination noting 3 scars in the left lower extremity/hip area.  The 3 scars were the same size, with maximum width 0.1 centimeters and maximum length 2.0 centimeters.  There was no adherence, no loss of motion or skin ulceration/breakdown.  The diagnosis was scar of the left hip area.  He had no tenderness to palpation according to the muscle injuries examination; however on joints examination also in May 2008, the examiner noted 3 tender 1 by 1 1/2 inch sensitive scars about his anterior thigh.  

The Veteran testified at his September 2010 hearing that his scars are painful to the touch, but in saying so, he was noted to point to his left hand, not to his left lower extremity.  Board Transcript p. 9-10.  

In April 2011 the Veteran underwent an examination for the scars of the left lower extremity, with 3 linear, palpable and hyperpigmented scars measured individually.  On examination scar number 1 was located in the uppermost portion of the left thigh due to gunshot wound.  It measured 0.2 centimeters maximum width and 2.0 centimeters maximum length.  The scar was painful with no signs of skin breakdown.  It was superficial, had no inflammation, edema or keloid formation.  It had no other disabling effects.  The diagnosis was scar left thigh, gunshot wound. The second scar was on the left thigh, which was linear, palpable and hyperpigmented.  There was no skin breakdown over scar.  He did report pain.  It measured 0.2-0.4 centimeters maximum width and 2.2 centimeters maximum length.  The scar was painful with no signs of skin breakdown.  It was superficial, had no inflammation, edema or keloid formation.  It had no other disabling effects.  The diagnosis was scar status post related to surgical removal of the bullet from the gunshot wound.   The third scar was located on the left thigh.  It too was painful, with no skin breakdown over the scar.  It measured 0.2-0.4 centimeters maximum width and 3.0 centimeters maximum length. The scar was painful with no signs of skin breakdown.  It was superficial, had no inflammation, edema or keloid formation.  The diagnosis of the third scar was status post related to surgical removal of the bullet from the gunshot wound.  

The examiner noted that the scars resulted in no significant effects on occupation, bathing, toileting or grooming.  There were some effects on activities of daily living because of pain and irritation from the scar moderately affecting putting on pants.  The Veteran also reported worse irritation during summertime when he sweats.  The examiner confirmed that all 3 scars were superficial with associated soft tissue damage.  All were stable with no experience of skin breakdown nor did he express frequent loss of covering of the scars over his skin over the years.  He was also noted to only report tenderness after being asked if it was painful to touch.  A June 2011 addendum provided an opinion that there were no changes to the opinion after reviewing the claims file.  

The report of a November 2012 VA examination of the peripheral nerves included a cursory finding regarding his scars of the left lower extremity, with the examiner checking off that the scars were not painful or unstable nor was the total area of all related scars greater than 39 square centimeters (6 square inches).  A special scars examination was not done.  A January 2013 VA examination for muscle injury noted scars that were described as small or linear indicating short track of missile through muscle tissues.  No further detail about the severity of the scars was provided.  

In June 2015 the Veteran underwent a VA scars examination with a diagnosis of scars from gunshot wound of the left thigh in 1981.  The left lower extremity was noted to have 3 scars on the anterior upper thigh.  The first one on top measured 2.0 centimeters by 0.2 centimeters.  The second one directly below the first scar measured 2.2 centimeters by 0.4 centimeters.  The third scar below the second scar measured 3.0 centimeters by 0.4 centimeters.  The approximate total areas of the scars was 2.48 square centimeters.  The scar examination also included examination of the scar of the left hand which is not on appeal, but it was noted to be the only scar on this examination reported as painful.  There were no scars that were unstable with frequent loss of covering of skin over the scar, and no painful and unstable scars.  No functional limitations of the scars were noted either.  

Other examinations in June 2015 included a VA Joints examination of the hip and thigh which again checked off that that the scars were not painful or unstable nor was the total area of all related scars greater than 39 square centimeters (6 square inches).  A special scars examination was not done.  A muscle injury examination also conducted in June 2015 confirmed that the left thigh scars are small or linear, indicating short track of missile through muscle tissue.  No evidence of fascial defects was associated with the injury.  No further findings of significance regarding the scars were noted.  

None of the volumes of medical records presently of record are noted to show any significant findings regarding the scars of the left thigh.  

A rating in excess of 20 percent is not assignable for painful scars on the left lower extremity throughout the pendency of this appeal, as the evidence discussed above does not show five or more scars that are unstable or painful or three or four painful scars, with one scar that is both unstable and painful.  Nor do the scars result in coverage of an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) for scarring that is nonlinear and deep.  Again all three scars were noted to be superficial, stable and linear.  There is no functional limitation of the left lower extremity such as motion loss resulting from the scars.  There are no other disabling effects of the scars which would warrant a higher rating.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1)(related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

The rating criteria contemplate the symptomatology of the Veteran's left lower extremity scars.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 20 percent for residual scars of the left thigh is denied.


REMAND

The Board notes that the Joint Motion (JMR) issued in November 2011 remanded the claim for service connection for a psychiatric disorder in order to obtain records from the VA Medical Center (VAMC) in Dallas and Houston, thought to possibly date back to 1982 according to testimony obtained from the Veteran at his videoconference hearing (Board Transcript, p 14.)  Subsequently the Board remanded this matter in July 2012 for development in compliance with the JMR.  At the time the Board noted that throughout the course of the appeal the Veteran gave varying dates when the treatment began at the VAMC's in Dallas and Houston, including the 1982 date reported at his hearing (although 1982 is noted to encompass his period of active duty).  The development undertaken in conjunction with the July 2012 Board remand obtained records from the Dallas and Houston VAMCs dating back to 1993; none of the records date back to 1982.  The Veteran and his attorney submitted communications which state that his mental health treatment began no earlier than 1993, and the attorney indicated that the development was complete.  See attorney letter dated January 7, 2014 and Veteran letter dated February 13, 2015.  

The Veteran's attorney has challenged the adequacy of development of this claim that was not addressed in the JMR, specifically stating in a February 17, 2015 letter that the VA failed to obtain a copy of a psychiatric examination that was supposed to be attached to the January 1983 separation examination.  The Board does note that the January 1983 separation examination did state that the certification of psychiatric report of mental status evaluation must be attached to the separation examination prior to separation under Chapter 13, but no such examination is of record.  Service personnel records have confirmed that he was discharged pursuant to Chapter 13 proceedings but these records and service treatment records did not include this examination.  An attempt should be made to obtain this report or confirm its unavailability.  

Additionally the February 17, 2015 attorney's letter states that the Veteran should be provided by a VA psychiatric disorders examination as the evidence obtained raises the duty to obtain such examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  

Given the combination of the Veteran's contentions raised at his videoconference hearing and again in a February 19, 2015 letter (uploaded in the e file on March 27, 2015) alleging that he has depression secondary to his service-connected gunshot wound residuals (of his left hand and his left thigh) causing him pain, plus evidence obtained via the Board's remand, the Board finds that an examination should be scheduled.  The Board notes that the evidence includes VA records from August 2010 through October 2010 showing treatment in psychology for pain management with the pain (including from his left hand) described as affecting his psychological status.  A June 2011 psychological assessment which included comprehensive testing is noted to show the Veteran to demonstrate an unusual degree of concern about physical function, health matters and probable impairment arising from somatic symptoms.  Pain is again noted to affect his mood in records from February 2012, and September 2013.  Finally in June 2015, a note about his left hand disability suggests an intertwined involvement between the hand injury and his psychiatric state, with hand symptoms deemed to be subjective and including delusional thinking about a ghost in his hand.  Thus examination is warranted to address the Veteran's psychiatric claim on a secondary basis, and on a direct basis should additional development disclose evidence showing psychiatric symptoms dating back to service.  He is noted to have been diagnosed with various psychiatric disorders including post traumatic stress disorder (with no in-service stressor shown to have been verified by official sources), major depressive disorder (including with psychotic features) depressive disorder NOS, schizophrenia, schizoaffective disorder, mood disorder, personality disorder not otherwise specified, schizotypal personality disorder, and polysubstance dependency.  

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims that currently remain on appeal.  If service connection for the psychiatric disability on appeal is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Therefore, the Board will defer consideration of the TDIU claim.

Updated treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to obtain the certification of psychiatric report of mental status evaluation that was to have been attached to the January 1983 separation examination prior to separation under Chapter 13 through official channels including the NPRC, or any other appropriate source, and including the appellant, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29, if so warranted.  If no such record is available the AOJ should so specifically find and the documentation used in making that determination should be set forth in the claims file.

2.  Obtain all updated VA treatment records since July 2015.  

3.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's claimed psychiatric disorders.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.  For each psychiatric disability identified, the following questions should be addressed:

(a)  Did it at least as likely as not (50 percent probability or more) begin in service, (in the case of psychosis) manifest to a compensable degree within one year of his discharge from service, or is it otherwise related to service?  

(b)  If not, is it at least as likely as not (50 percent probability or more) caused or aggravated by his service connected gunshot wound residuals?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  In addressing this question, please discuss the history of his problems with pain (including in the left hand and left thigh) affecting his psychiatric status, to include evidence of him requiring pain management via psychology from August 2010 through October 2010; the findings from the June 2011 psychological assessment which is noted to include probable psychiatric impairment arising from somatic symptoms, other records showing pain impacting his psychiatric status including in February 2012 and September 2013 and the issues with his left hand pain described as including delusional thoughts about the pain in June 2015.  A complete rationale should accompany any opinion provided.  

4.  Then after completing any additional development deemed necessary, readjudicate the claims for service connection for a psychiatric disorder and TDIU and issue a supplemental statement of the case, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


